i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION


                                          No. 04-08-00354-CV

                         FOXWORTH-GALBRAITH LUMBER COMPANY,
                                      Appellant

                                                    v.

                        Joseph W. KERESZTURY d/b/a Joe Keresztury Homes,
                                          Appellee

                        From the County Court at Law No. 3, Bexar County, Texas
                                        Trial Court No. 307514
                             Honorable David J. Rodriguez, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and dismiss

the appeal with prejudice. See TEX . R. APP . P. 42.1(a)(1).


                                                         PER CURIAM
-2-